Citation Nr: 1421260	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment for unauthorized medical care provided during a hospitalization at Medina General Hospital on October 13, 2009.


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1969.  The appellant, Medina General Hospital, provided the medical care at issue.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2010 decision by the VA Medical Center (VAMC) in Cleveland, Ohio.  

The paper and virtual VA files have been reviewed in connection with this claim.  There are no relevant documents on VBMS.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is not service connected for any disabilities.  On October 13, 2009, he went to the emergency room at Medina General Hospital for a chest cold that had been present for two weeks and shortness of breath.  He was diagnosed with an acute exacerbation of chronic obstructive pulmonary disease (COPD), provided antibiotics and steroids to take at home, and discharged less than three hours later.

A February 2011 letter and a March 2011 Statement of the Case (SOC) indicated that the hospital's claim was denied because it was not timely filed.  

In most cases, claims for reimbursement for medical care for nonservice-connected conditions must be filed within 90 days after treatment. 38 U.S.C.A. § 1725.  In this case, VA asserted that it did not receive the appellant's claim until November 9, 2010 and it was therefore barred as untimely.

The appellant contends that it billed VA within a few days of the Veteran's treatment and was provided incorrect information by VA employees on several occasions when its billing office employees called VA to check the status of its claim.  

Specifically, VA employees told the hospital personnel that they were processing the claim.  When the appellant discovered that the bill was a year overdue and still had not been paid, appellant's employees again contacted VA.  

At that time, appellant's employee was informed that VA did not have the hospital bill and that VA previously had confused the appellant's bill with the emergency room physician's bill.  The appellant provided printouts of its computerized Patient Financial Accounting System entries which showed an October 18, 2009 bill date.  There are also entries documenting calls from the appellant's employees to named VA employees who provided the information that the appellant's claim was being processed.  

It appears that VA personnel misplaced the bill and then confused it with a physician's bill when the appellant's employees called to follow up.  In any event, the Board finds that the appellant's claim was timely filed.

However, in addition to a timely filed claim, payment for unauthorized medical expenses under 38 U.S.C.A. § 1725 requires that the claim for payment or reimbursement is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, a VA or other federal facility was not feasibly available and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent person, at the time the emergency treatment was provided the Veteran was enrolled in the VA health care system and received medical services within the 24 month period preceding the treatment, and the Veteran is financially liable for the treatment.  

The VAMC has not considered the substantive application of these provisions to the appellant's claim.

The appellant should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice in connection with the unauthorized medical expense payment claim, not just the portion of the notice that pertains to timeliness.  

The VCAA letter should provide the appellant of the provision of 38 U.S.C.A. § 1725, as amended by the Veterans Millennium Health Care and Benefits Act.

Further, the SOC in this case indicates that the initial denial of payment occurred in November 2010, but no decision or VAMC correspondence of that date appears to be in the claims file.  This should be obtained and associated with the claims file.

Any relevant VA treatment records should be obtained to the extent they may bear upon whether on the October 13, 2009 incident was actually an emergency.  Additionally, the appellant's records indicate that the Veteran was brought to the hospital by ambulance, and these records should also be obtained.  

Thereafter, the VAMC should conduct an on the merits review of whether the situation at hand was an emergency within the meaning of the statute and whether VA facilities were reasonably available, as well as whether the Veteran meets the other criteria set forth by the statute.   

If the claim continues to be denied, the appellant must be furnished a fully responsive Supplemental Statement of the Case (SSOC) that explains the reasons and bases for any denial that is complete enough to allow the appellant to present its arguments before the Board.  

It also must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  

In this case, the March 2011 SOC that was provided to the appellant did not address the evidence or explain how the law pertained to the facts of the case.   

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should take all indicated action to send  appropriate VCAA notice to the appellant about the evidence necessary to substantiate its claim for payment of medical expenses for a nonservice-connected condition under the amended/revised version of  § 1725 pursuant to the Veterans Millennium Health Care and Benefits Act, the evidence it should provide, and the information or evidence VA will attempt to obtain on its behalf.  

This letter should specifically address the term "medical emergency" (38 C.F.R. § 17.1002(b)) and the term "feasible availability" of a VA facility (38 C.F.R. § 17.53, 17.120(c), 17.1002(c)).

The VAMC should associate a copy of the original denial letter, dated on November 12, 2010 that , referenced in the SOC, with the record.  

2.  The VAMC should then take appropriate steps to determine whether the Veteran was enrolled in VA health care and had received treatment within the 24 months prior to October 13, 2009 and should secure any treatment records proximate to that date that could show whether VA medical care was provided shortly before or after the incident in question, which may bear on the determination of whether it was an emergency.

3.  The Veteran should be requested to identify the ambulance service that transported him to the appellant's facility and provide a release to enable VA to obtain records pertaining to services rendered by them on October 13, 2009.  If the appropriate release is received, these records should be obtained.  If they cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the appellant should be notified of VA's inability to obtain the records.

4.  After the above development is completed, the VAMC should obtain an opinion from a qualified reviewer as to whether the condition for which the Veteran sought treatment at the appellant's facility was an "emergency" and whether a VA facility was feasibly available at the time of his treatment on October 13, 2009.

5.  After completing all indicated development, the case should be reviewed by the VAMC should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the appellant should be furnished a fully responsive SSOC that fully explains the basis for the denial and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



